FILED
                             NOT FOR PUBLICATION                            MAR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MONSUR KAYODE RUFAI,                             No. 13-70847

               Petitioner,                       Agency No. A029-455-965

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Monsur Kayode Rufai, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen to apply for asylum, withholding of removal and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Rufai’s motion to reopen for

failure to establish a prima facie case for asylum, withholding and relief under the

CAT, where Rufai did not establish that the Nigerian government would be unable

or unwilling to protect him, see Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir.

2010) (an applicant for asylum and withholding of removal bears the burden of

establishing that the government would be unwilling or unable to prevent his

persecution), or that he cannot safely relocate to another region of Nigera, see

Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006) (“[T]o be eligible for relief

under the Convention Against Torture, [an applicant] bears the burden of proving

he would be unable to live elsewhere in the country safely.” (citation and internal

quotation marks omitted)).

      Contrary to Rufai’s contention, the BIA elaborated its conclusions in

sufficient detail in denying his motion to reopen. See Najmabadi v. Holder, 597

F.3d 983, 990 (9th Cir. 2010) (“[The BIA] does not have to write an exegesis on

every contention. What is required is merely that [the BIA] consider the issues

raised, and announce its decision in terms sufficient to enable a reviewing court to


                                          2                                   13-70847
perceive that it has heard and thought and not merely reacted.” (citation and

quotation marks omitted)).

      In light of this disposition, we do not reach Rufai’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          3                                     13-70847